 



EXHIBIT 10.57
June 30, 2006
Charles A. Blixt

Dear Chuck:
     This letter will confirm our understanding on the following matters.
     As Executive Vice President and General Counsel and a key member of the
Company’s leadership team, it is important to ensure that you remain in your
position until the search for your successor is successfully completed.
     Accordingly, if you remain actively employed by the Company until
August 31, 2006, the date of your release from active employment, you will be
eligible to receive a lump sum “Retention Bonus” payment of $350,000. Federal,
state and other withholdings or deductions will apply to any retention bonus
payment. The Retention Bonus will not be included in any benefit or retirement
plan calculations. Payment will be made as soon as practical following your
release date. Payment of a Retention Bonus will not affect your eligibility for
Special Severance Benefits and Change of Control Protections under your
Executive Severance Agreement.
     In the event of your Permanent Disability, (as defined by the Company’s
Long Term Disability Plan), prior to your release date, you will be eligible to
receive your Retention Bonus immediately following your date of Permanent
Disability. In the event of your death prior to your release date, your
Retention Bonus shall be paid to your estate.
     If you voluntarily quit or are terminated for cause prior to your
designated release date, you will not be eligible to receive the Retention Bonus
described above.
     It is important that you understand that the terms and conditions of these
matters are confidential and may only be shared with others on a need-to-know
basis.

 



--------------------------------------------------------------------------------



 



Charles A. Blixt
Page 2
     By your signature below, you acknowledge and agree that this letter is not
an employment contract and that nothing obligates the Company to employ you for
any specific term.
Sincerely,
/s/ Susan M. Ivey
Chairman, President & Chief Executive Officer
Acknowledged and accepted this 30th day of June, 2006.
Employee Signature: /s/ Charles A. Blixt

 